LEHMAN, J.
The defendant in the case procured a commission to be taken. When the case was called on June 18th, the defendant requested an adjournment on the ground that the commission had not yet been returned. The trial justice stated that the commission had been returned two days before, and referred to an indorsement on the commission as showing that the commission had been returned on June 16th. As a matter of fact, the commission had been returned only that morning, and the indorsement so stated. This fact, in connection with the other circumstances in the case, justified the defendant’s attorney in expecting a reasonable postponement, and no default should have been taken.
Order reversed, with costs, and motion to open default granted. Appeal from judgment dismissed. All concur.